Citation Nr: 0416094	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  97-23 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an original rating in excess of 10 percent for 
disc disease of the lumbar spine.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1995 to June 
1996.  

This appeal arises from a August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas which granted service connection for 
degenerative joint disease of the lumbosacral spine and 
assigned a 10 percent rating.  During the pendency of his 
appeal the veteran has relocated on several occasions, his 
appeal was forwarded to the Board of Veterans' Appeals 
(Board) from the Los Angeles, California RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The Board notes at the outset that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The claims folder does not include either a letter or a 
statement of the case which informed the veteran of the 
passage of the VCAA or the current regulations implementing 
the law.  The veteran's claim must be remanded in order to 
comply with the notice requirements of the law.  38 U.S.C.A. 
§ 3.159(b)(2003).  In addition the veteran identified 
treatment records which have not been obtained and associated 
with the claims folder.  Although it appears that the veteran 
failed to provide the release forms requested by VA in a 
timely manner, he was not informed that he could submit the 
records himself.  The missing records include the period 
immediately after the veteran's separation from the service.  
In addition, the veteran stated at his hearing in January 
2004 that he had been seen at the VA in Los Angeles and New 
York.  Those records are not currently in the claim folder.  
In this instance where the rating is an original rating and 
staged ratings should be considered it is particularly 
important that the medical record be complete so that any 
variation in the level of disability may be considered when 
assigning ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The Board also notes that the veteran's service-connected low 
back disability is rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 and during the pendency of this appeal, there have 
been significant changes in the regulations pertaining to 
back disorders.  Under the old regulations, Diagnostic Code 
5293 applied to intervertebral disc syndrome while Diagnostic 
Code 5295 applied to lumbosacral strain.  Effective September 
23, 2002, the criteria for evaluating intervertebral disc 
syndrome (IVDS) were amended.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003); see 67 Fed. Reg. 54345 (Aug. 22, 2002).  
Effective September 26, 2003, the entire section of the 
rating schedule that addresses disabilities of the spine was 
revised.  68 Fed. Reg. 51,454-458 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  

The General Counsel of VA, citing United States Supreme Court 
and U.S. Court of Appeals for the Federal Circuit precedent, 
has held that when a new regulation is issued while a claim 
is pending before VA, VA must first determine whether the 
regulation identifies the types of claims to which it 
applies.  VAOPGCPREC 7-2003.

If the regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  Id.

It appears to the Board that, in cases such as this, the 
General Counsel's opinion dictates that the "old" criteria 
for evaluating intervertebral disc syndrome and spine 
disabilities apply prior to the changes in regulations, or 
September 23, 2002 and September 26, 2003, respectively, and 
that the new criteria apply thereafter.

In any event, regardless of this interpretation, the Board 
notes that the retroactive reach of the new regulation under 
38 U.S.C.A. § 5110(g) (West 2002) can be no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

The Board finds that, prior to appellate adjudication, a new 
examination is warranted in order to appropriately evaluate 
the veteran's service-connected lumbar spine disability in 
light of the new regulatory criteria.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to his claim of entitlement to the 
assignment of an original rating in 
excess of 10 percent for disc disease of 
the lumbar spine of the impact of the 
notification requirements on the claim.  

2.  In November 1998 the veteran 
submitted one VA Form 21-4142 listing 
medical providers who treated him for his 
lower back pain.  In February 2000 the 
New York, New York RO sent the veteran a 
letter requesting that he fill out and 
sign a release for each medical provider 
individually.  The RO should again ask 
the veteran to list the names and 
addresses of all medical care providers 
who have evaluated or treated him for 
degenerative joint disease of the lumbar 
spine since his separation from the 
service.  After securing the necessary 
releases, the RO should obtain all 
records that are not already in the 
claims folder.  

3.  The veteran should be afforded VA 
orthopedic and neurology examinations to 
determine the current severity of his 
degenerative joint disease of the lumbar 
spine.  The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner is 
asked to review the medical evidence of 
record, to include a November 1995 report 
of a Magnetic Resonance Imaging (MRI) 
study, a report of a February 2001 VA 
neurology examination, which found no 
peripheral nerve disease or 
radiculopathy; and a report of a February 
2001 VA orthopedic examination, which 
found low back strain without 
radiculopathy.  The examiner is asked to 
indicate whether the veteran experiences 
incapacitating episodes due to his lumbar 
disc disease and indicate the duration of 
the episodes during the past 12 months, 
whether bedrest has been prescribed by a 
physician, and if so for what period and 
duration.  Further, the examiner should 
note whether the veteran has persistent 
symptoms compatible with sciatic 
neuropathy, with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk or other neurological findings 
appropriate to the site of a diseased 
disc, and if so are they severe recurring 
attacks, moderate recurring attacks or 
mild attacks.  

Finally, it is also imperative that the 
examiner comment on whether there is any 
additional limitation of motion or other 
functional limitation of the lumbar spine 
due to pain, weakness, excess 
fatigability, incoordination, and, to the 
extent possible, flare-ups of pain or 
other symptoms.  See 38 C.F.R. §§ 4.40, 
4.45 (2003); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  Specifically, after 
determining and providing the range of 
motion of the lumbar spine, the examiner 
should opine whether it is at least as 
likely as not that there is any 
additional functional loss (i.e., 
additional loss of motion) due to pain or 
flare-ups of pain supported by adequate 
objective findings, or due to any 
weakness on movement, excess 
fatigability, and incoordination 
(including flare-ups of these latter 
symptoms) that may be present.  If the 
examiner is unable to provide a requested 
opinion without resort to speculation, he 
or she should so state.

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before re- 
adjudication of the claims.

5.  Thereafter, the RO should review all 
of the evidence of record, including any 
new evidence, and readjudicate the claim 
of entitlement to an original rating in 
excess of 10 percent for degenerative 
joint disease of the lumbar spine.  In 
doing so, the RO should consider both the 
old and new criteria for evaluating spine 
disabilities, taking into account the 
effective dates of the changes in the 
criteria.  If any benefit sought on 
appeal is not granted, an appropriate 
Supplemental Statement of the Case should 
be furnished to the veteran and his 
representative, which includes the 
amended criteria for rating 
intervertebral disc syndrome, effective 
September 23, 2002 (38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); see 67 Fed. 
Reg. 54345 (Aug. 22, 2002)) and .  the 
entire section of the rating schedule 
that addresses disabilities of the spine, 
revised effective September 26, 2003.  68 
Fed. Reg. 51,454-458 (Aug. 27, 2003) (to 
be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243).  The veteran 
should also be afforded an opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


